Title: From Thomas Jefferson to John F. Mercer, 31 October 1801
From: Jefferson, Thomas
To: Mercer, John F.


Dear Sir
Washington Oct. 31. 1801.
Your favor of the 24th. has been duly recieved. the promised visit to you had not escaped us; on the contrary mr Madison & myself conferring on the subject, it had been agreed that I should write to you to know when mrs Mercer & yourself would be at home. on further consideration however it occurred to us that such a jacobinical visit made at this time might have an influence of a character we could not foresee on the election which comes on the ensuing week at Annapolis. we knew how much the tories had tortured & perverted our own accidental visits in Virginia, and concluded it would be better to postpone this pleasure till it can do you no mischeif. claiming therefore the benefit of the French adage that ‘tout ce qui est differé n’est pas perdu’ we reserve ourselves for a more favorable moment. present my respectful compliments to mrs Mercer and accept yourself assurances of my constant & affectionate esteem.
Th: Jefferson
